Citation Nr: 0921509	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-31 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent disabling for left knee degenerative joint 
disease, post-operative resection of fractured patella.

2.  Entitlement to a separate compensable evaluation for 
instability of the left knee secondary to service-connected 
left knee degenerative joint disease, post-operative 
resection of fractured patella, prior to February 27, 2009.   

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent disabling for instability of the left knee 
secondary to service-connected left knee degenerative joint 
disease, post-operative resection of fractured patella, after 
February 27, 2009.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to April 
1958, and June 1958 to March 1964, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Oakland, California, Regional 
Office (RO), which granted service connection for left knee 
degenerative joint disease, post-operative resection of 
fractured patella, disability, assigned a 10 percent 
evaluation, and denied service connection for a right knee 
disability.  The Veteran disagreed with his evaluation and 
such denial of service connection and subsequently perfected 
an appeal.   

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  

In February 2009, the Board denied the Veteran's service 
connection claim for a right knee disability because such 
disability was not related to service.  Such issue is no 
longer on appeal.  The Board also remanded the Veteran's 
increased initial evaluation claim to the RO for additional 
development, including a VA examination to determine the 
severity of the Veteran's service-connected left knee 
degenerative joint disease, post-operative resection of 
fractured patella, disability.  That development was 
completed and the case was returned to the Board for 
appellate review.  

On Board remand, the Veteran was granted service connection 
for instability of the left knee, and assigned a 10 percent 
disability evaluation, effective February 27, 2009.  See 
March 2009 Rating Decision.  Although the Veteran did not 
appeal his evaluation for instability of the left knee, the 
Board finds that this issue is on appeal because the separate 
evaluation for left knee instability stems from the same 
disability (the Veteran's service-connected left knee 
degenerative joint disease, post-operative resection of 
fractured patella, disability).  See Esteban v. Brown, 6 Vet. 
App. 259,262 (1994) (holding that VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping).  
Further, although the RO granted a separate evaluation for 
left knee instability raising the Veteran's combined 
evaluation to 20 percent disabling, such evaluation is less 
than the maximum available evaluation; thus, the issue of 
entitlement to an increased evaluation for the Veteran's 
service-connected left knee disabilities remain on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues 
are appropriately captioned above.  


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease of the left knee disability is manifested by x-ray 
evidence of extensive degenerative joint disease, deformity 
and evidence of old trauma involving the left patella, and 
degeneration of the left patellofemoral joint, with full 
extension and flexion to 120 degrees.  

2.  After February 27, 2009, but not prior thereto, the 
Veteran's service-connected instability of the left knee is 
manifested by mild instability, but there is no laxity and no 
recurrent subluxation or lateral instability present.    

3.  The Veteran has not submitted evidence tending to show 
that his service-connected left knee degenerative joint 
disease, post-operative resection of fractured patella, 
including mild instability of the left knee, disability 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for left knee degenerative joint disease, post-
operative resection of fractured patella, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2008).

2.  Prior to February 27, 2009, the criteria for a separate 
compensable disability evaluation for instability of the left 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5257 (2008).  

3.  After February 27, 2009, the criteria for a disability 
evaluation in excess of 10 percent for instability of the 
left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased evaluation claim arises from his 
disagreement with the assignment of a 10 percent initial 
evaluation for his left knee degenerative joint disease, 
post-operative resection of fractured patella, disability 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the increased evaluation 
claims, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 
Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Regardless, although VA was not required to do so, VA 
provided the Veteran with VCAA notice in an October 2005 
letter, notice of the requirements under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in a February 2009 letter, 
and notice of the requirements under Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) in a February 2009 letter.   

Merits of the Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints.  Id.  Further, a 20 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purpose of rating 
disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate evaluation for arthritis could also be based on x-
ray findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Veteran asserts that his left knee degenerative joint 
disease, post-operative resection of fractured patella, 
disability is more disabling than contemplated by the current 
10 percent evaluation, and separate 10 percent evaluation for 
mild instability of the left knee.

The Veteran's left knee disability is currently rated 10 
percent disabling under DC 5010, Arthritis, due to trauma, 
substantiated by X-ray findings (rate as arthritis, 
degenerative, under DC 5003).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5003.  A higher evaluation is not warranted under 
DC 5003.  A 10 percent evaluation is available under such 
code when limitation of motion is demonstrated and is 
noncompensable under Diagnostic Codes 5261 (limitation of 
extension of the leg) and 5262 (limitation of flexion of the 
leg).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, 
an increased rating to 20 percent only applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and limitation of motion is absent.  Id.  In 
this case, such criteria has not been met.

The record contains a February 2006 x-ray of the bilateral 
knees from the Outpatient Clinic in Martinez, California, 
which reveals extensive degenerative joint disease of the 
bilateral knees, deformity and evidence of old trauma 
involving the left patella, and degeneration of the left 
patellofemoral joint.  See February 2006 X-Ray Report.   

In February 2006, a compensation and pension (C&P) 
examination was conducted at VA Northern California Health 
Care System (VANCSC), in which the examiner reviewed the 
Veteran's claims file.  The Veteran complained of his knee 
swelling, giving way resulting in falls, occasional locking, 
and pain with activity.  Upon physical examination, the 
examiner noted that the Veteran walked with an antalgic gait, 
and used no assistive devices.  There was symmetric and 
synovial hypertrophy bilaterally, bony hypertrophy and 
palpable tibial osteophytes of the left knee, diffuse 
enlargement of the left knee, and crepitus along medial and 
lateral joint lines bilaterally.  There was no atrophy or 
laxity of the left knee.  Range of motion of the left knee 
was full extension and flexion to 125 degrees with pain.  
Pain was also present with manipulation of the left knee.  
The examiner noted that during periods of exacerbation and 
with repetitive use, the Veteran was estimated to lose an 
additional 20 degrees in motion of the left knee, and pain is 
a major functional impairment with regard to DeLuca, 8 Vet. 
App. at 206.  The examiner also noted that the Veteran had 
mild weakness, fatigability, and incoordination.  The 
examiner assessed left knee contusion and fracture status 
post-operative repair with mild to moderate instability and 
degenerative disc disease.  See February 2006 VA Joints 
Examination Report.

The Veteran requested and was afforded a hearing on November 
2008 at the RO before the undersigned Veterans Law Judge.  At 
the November 2008 hearing, the Veteran stated he suffered 
from a lot of pain, giving way of the knees resulting in 
falls, instability, lack of range of motion, and weakness.  
See November 2008 Hearing Transcript.  He also stated that 
his knee condition interfered with his employment as a 
handyman.      

As noted, in February 2009, the Board remanded the Veteran's 
claim to the RO for additional development, including a VA 
examination to assess the current severity of the Veteran's 
service-connected left knee disability.  

Post-remand, the evidence of records includes a February 2009 
VA Joints  Examination Report.  The February 2009 VA examiner 
upon reviewing the Veteran's claims file noted the Veteran's 
history of in-service left knee injury and continued 
complaints of pain, flare ups during activity, weakness, 
giving way resulting in falls, and instability.  See February 
2009 VA Joints Examination Report.  Upon physical 
examination, the examiner noted that the Veteran walked 
slowly and with an antalgic gait.  The left knee extended to 
0 degrees to full and flexed to 120 degrees with crepitus and 
pain on movement and manipulation.  Further, the range of 
motion on repetitive use included pain, crepitus, and 
discomfort, but no change was noted in the range of motion.  
The examiner noted no ligamentous laxity or instability of 
the left knee, no ankylosis, no malunion of the tibia or 
fibula, and no locking.  The Veteran no longer used a brace 
and used no medications for his disability.  Mild atrophy of 
the quadriceps and enlargement of the knee with "what 
appears to be mild effusion" was noted.  The examiner 
indicated that the Veteran had mild instability related to 
knee weakness. The Veteran was diagnosed with degenerative 
joint disease of the left knee, status post-operative repair, 
status-post knee trauma with mild instability.

The Board finds that a higher evaluation is not warranted 
under DC 5260 and DC 5261.  In this case, on February 2009 
examination, range of right knee motion was from full 
extension to 120 degrees flexion with crepitus and pain on 
movement and manipulation.  See February 2009 VA Joints 
Examination Report.  Further, the range of motion was not 
additionally limited following repetitive use.  Based on 
these medical findings, a higher evaluation is not warranted 
because extension limited to 10 degrees is not demonstrated 
and flexion limited to 45 degrees is not demonstrated.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.    

The Veteran is also currently service-connected for mild 
instability of the left knee, secondary to the Veteran's 
service-connected left knee degenerative joint disease, post-
operative resection of fractured patella (10 percent 
disabling, effective February 27, 2009), under Diagnostic 
Code 5257.  See March 2009 Rating Decision.  The Board finds 
that no moderate or severe recurrent subluxation or lateral 
instability has been demonstrated to warrant a higher 
evaluation under DC 5257.  In fact, no evidence of recurrent 
subluxation or lateral instability has been demonstrated to 
warrant a separate evaluation under DC 5257.  As noted, the 
February 2009 VA Examiner assessed the Veteran with mild 
instability of the left knee; however, no ligamentous laxity 
or instability of the left knee was present.  See February 
2009 VA Joints Examination Report.  Further, prior to 
February 27, 2009 (the date of the last VA joints examination 
and the effective date of the grant of service connection for 
instability of the left knee), there is no medical evidence 
of instability of the left knee; thus, a compensable 
evaluation prior to February 27, 2009, is not warranted.  In 
this regard, the medical evidence prior to the February 2009 
VA examination includes a February 2006 VA Joints Examination 
Report, in which the examiner noted no laxity of the left 
knee.  Although the evidence of record fails to show 
recurrent subluxation or lateral instability to warrant a 
separate evaluation under DC 5257, the Board declines to 
penalize the Veteran for an RO decision made in the Veteran's 
favor.  However, as discussed above, a compensable evaluation 
prior to February 27, 2009, and an increased initial 
evaluation in excess of 10 percent disabling for instability 
of the left knee is not warranted.    

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.

In evaluating the Veteran's claim, the Board has also 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On February 2006 VA 
examination, the examiner noted that during periods of 
exacerbation and with repetitive use, the Veteran was 
estimated to lose an additional 20 degrees in motion of the 
left knee, and pain is a major functional impairment with 
regard to DeLuca, 8 Vet. App. at 206.  The examiner also 
noted that the Veteran had mild weakness, fatigability, and 
incoordination. See February 2006 VA Joints Examination 
Report.  However, it is evident from the February 2006 report 
that the examiner did not conduct range of motion on 
repetitive use testing and merely made an estimation of 
additional limitation of motion.  On February 2009 VA 
examination, on the other hand, the Veteran exhibited pain on 
left knee motion with repetitive use, and there was evidence 
of crepitus.  There was evidence of swelling, effusion, and 
atrophy of the left knee.  Significantly, however, there was 
no additional loss in range of motion on repetitive motion 
testing.  Consequently, the Board does not find symptoms or 
pathology creating impairment that would warrant a higher 
evaluation for functional impairment due to pain on left knee 
motion.

The preponderance of the evidence is against the Veteran's 
increased evaluation claims for left knee degenerative joint 
disease, post-operative resection of fractured patella, and 
instability of the left knee.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt in favor of the Veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeals 
are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected left knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected left knee disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran is 
frequently hospitalized for his service-connected left knee 
disability.  Although the Veteran claims that he retired from 
his job of 17 years as a heavy equipment operator due to his 
left knee disability (see February 2009 VA Joints 
Examination; February 2009 Hand-Written Statement from the 
Veteran; April 2009 Hand-Written Statement from the Veteran), 
there is no evidence of record showing that the left knee 
caused marked interference with employment.  Further, the 
evidence fails to show that the disability picture created by 
the left knee is exceptional or unusual.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.  











	(CONTINUED ON NEXT PAGE)




In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 


ORDER

Entitlement to an increased initial evaluation in excess of 
10 percent disabling for left knee degenerative joint 
disease, post-operative resection of fractured patella, is 
denied.

Entitlement to a separate compensable evaluation for 
instability of the left knee secondary to service-connected 
left knee degenerative joint disease, post-operative 
resection of fractured patella, prior to February 27, 2009, 
is denied.   

Entitlement to an increased initial evaluation in excess of 
10 percent disabling for instability of the left knee 
secondary to service-connected left knee degenerative joint 
disease, post-operative resection of fractured patella, after 
February 27, 2009,
is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


